             Case 2:20-cv-01119-BJR Document 20 Filed 07/28/20 Page 1 of 5




 1                                                               The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8   STATE OF WASHINGTON,                                  NO. 2:20-cv-01119-BJR
 9                      Plaintiff,                         STATE OF WASHINGTON’S
                                                           RESPONSE TO DEFENDANTS’
10      v.                                                 MOTION FOR EXTENSION OF
                                                           TIME
11   BETSY DeVOS, in her official capacity as
     Secretary of the United States Department of
12   Education; and the UNITED STATES
     DEPARTMENT OF EDUCATION, a federal
13   agency,
14                      Defendants.
15

16                                     I.     INTRODUCTION
17           Defendants have failed to demonstrate good cause to extend their deadline to respond to

18   the motion for preliminary injunction. In setting the briefing schedule and hearing, the Court

19   correctly recognized the immediate harms facing the State of Washington, its school

20   administrators, and its students caused by the U.S. Department of Education’s (the Department)

21   interim final rule. Washington timely served its motion on the U.S. Attorney’s Office. The Court

22   should either deny Defendants’ motion or allow such extension to keep the August 4 hearing

23   date so that this urgent matter may be promptly adjudicated.

24                                           II.    FACTS
25           The State of Washington filed its Complaint for Declaratory and Injunctive Relief on

26   July 20, 2020, challenging the Department of Education’s interim final rule (Rule) relating to


       STATE OF WASHINGTON’S RESPONSE                  1              ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       TO DEFENDANTS’ MOTION FOR                                            800 5th Avenue, Suite 2000
       EXTENSION OF TIME                                                     Seattle, WA 98104-3188
       NO. 2:20-CV-01119-BRJ                                                      (206) 464-7744
              Case 2:20-cv-01119-BJR Document 20 Filed 07/28/20 Page 2 of 5




 1   CARES Act funds for public elementary and secondary schools. Dkt. 1. In the Civil Cover Sheet,
 2   Washington made clear that it would soon file a motion for preliminary injunction: “preliminary
 3   injunction to be sought promptly.” Dkt. 1 at p. 33. Three days later, Washington filed its 24-page
 4   motion for preliminary injunction, 1 seeking to enjoin Defendants from implementing or
 5   enforcing the Department’s Rule. Dkt. 8 at pp. 8-13. The motion and supporting declarations set
 6   forth in detail the real concerns and difficult decisions the Washington Office of Superintendent
 7   of Public Instruction (OSPI), the local school districts, and Washington families face in light of
 8   the Rule, particularly during a global pandemic. Id. These immediate concerns include having
 9   adequate funds for public schools to address safety and health concerns, ensuring access to
10   education within a few weeks for public school students who have insufficient technology for
11   remote teaching, and even providing access to meal programs. See e.g. Dkt. 9 at pp. 5-6; Dkt. 10
12   at pp. 5-6, 9-14; Dkt. 11 at pp. 5-6.
13           When Washington filed the motion for preliminary injunction, the case was assigned to
14   Magistrate Judge Michelle Peterson. Dkt. 8. Washington noted the motion for the first available
15   date under the fourth-Friday provision in Local Civil Rule 7(d)(3) for August 14. Dkt. 8.
16           No attorney representing the Defendants had appeared in the case, so Washington
17   arranged for same-day hand-delivery of the papers to the U.S. Attorney’s Office in Seattle and
18   over-night delivery to the Department to ensure that the likely assigned attorney of the
19   Defendants had notice of the motion. Crisalli Decl. ¶ 4. Washington’s attorney checked the U.S.
20   Attorney’s website, which stated that it was open for business until 5:00 p.m., and that reception
21   would accept phone calls to arrange for service. Crisalli Decl. ¶ 5. Counsel also looked through
22   a docket of a similar challenge to the Rule in California’s Northern District Court for possible
23   individuals to provide a courtesy email service of the motion, and found no appearance on behalf
24   of any of the Defendants. Crisalli Decl. ¶ 4. See State of Michigan, et al. v. DeVos, No. 20-4478-
25           1
               Defendants claim the motion is 35 pages (Dkt. 18 at pp. 3-4), apparently counting the caption, table of
     contents, table of authorities, and signature lines—all of which “need not be included within the page limit” by
26   Local Civil Rule 6(e)(6).


       STATE OF WASHINGTON’S RESPONSE                          2                  ATTORNEY GENERAL OF WASHINGTON
                                                                                       Complex Litigation Division
       TO DEFENDANTS’ MOTION FOR                                                        800 5th Avenue, Suite 2000
       EXTENSION OF TIME                                                                 Seattle, WA 98104-3188
       NO. 2:20-CV-01119-BRJ                                                                  (206) 464-7744
             Case 2:20-cv-01119-BJR Document 20 Filed 07/28/20 Page 3 of 5




 1   JD (N.D. Cal. 2020); see also NAACP, et al. v. DeVos, 20-1996-DLF (D.D.C. 2020). Counsel’s
 2   legal assistant worked with AGO general services staff members to confirm service of the motion
 3   occurred on the U.S. Attorney’s Office. Crisalli Decl. ¶ 5. The legal assistant contacted the U.S.
 4   Attorney’s office at 4:30 p.m. to alert them that the papers would be delivered. Id. Defendants
 5   agree that the motion was timely served at 4:33 p.m. on July 23, 2020. Dkt. 18 at p. 2.
 6          After the motion filing, the Clerk entered an order reassigning the case to this Court. Dkt.
 7   14. The following day, the Court entered its standing order for all civil cases. Dkt. 15. After that,
 8   the Court entered a minute order setting a hearing on the motion for August 4 at 10:00 a.m., and
 9   set a deadline of July 30 for Defendants to respond to the motion. Dkt. 16.
10          On July 27, an Assistant U.S. Attorney contacted Washington and agreed that the
11   Defendants had been served on July 23, but asked Washington to agree to a motion to extend
12   Defendants’ deadline to August 13, two weeks from the Court’s deadline. Crisalli Decl. Ex. 1.
13   Washington’s counsel responded that it could not consent to an extension to August 13 because
14   of the extreme time pressures faced by OSPI and school districts. Id. Washington agreed that
15   given the circumstances causing closure of the U.S. Attorney’s Seattle office for a day, it would
16   consent to an extension of the response to August 3, at 10:00 a.m., which is 24 hours before the
17   scheduled oral argument. Id. Defendants then appeared through counsel (Dkt. 17) and now bring
18   this motion. Dkt. 18.
19                                         III.    ARGUMENT
20          In setting the briefing and hearing schedule, the Court rightly recognized that the motion
21   for preliminary injunction needed to be heard and decided promptly. Defendants have not shown
22   good cause for any extension, let alone the one they seek. The Court should either deny
23   Defendants’ motion or grant only such relief as to keep the present hearing date.
24          Washington’s motion was timely served on a day the U.S. Attorney’s Office was open.
25   As Defendants had not appeared until the filing of this motion, Washington had no opposing
26   counsel for the United States to discuss scheduling, let alone effect efficient service. As a result,


       STATE OF WASHINGTON’S RESPONSE                    3                ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       TO DEFENDANTS’ MOTION FOR                                                800 5th Avenue, Suite 2000
       EXTENSION OF TIME                                                         Seattle, WA 98104-3188
       NO. 2:20-CV-01119-BRJ                                                          (206) 464-7744
               Case 2:20-cv-01119-BJR Document 20 Filed 07/28/20 Page 4 of 5




 1   Washington had to hand-deliver the motion and supporting papers to the U.S. Attorney’s office
 2   on the date of filing. As Defendants admit, Washington served those papers at 4:33 p.m. on
 3   July 23, which is timely under the Federal Civil Rules of Procedure, the Local Civil Rules, and
 4   relevant case law. See e.g., Trend Micro Inc. v. RPost Holdings, Inc., No. 13-cv-05227-WHO,
 5   2014 WL 1365491 (N.D. Cal. Apr. 7, 2014) (service of summons and complaint at 8:23 p.m.
 6   deemed timely); Sang Mook Lee v. Cal. Inst. of Tech., No. CV08-5790 CAS (MANX), 2009 WL
 7   10674984 n.2 (C.D. Cal. July 14, 2009) (service of motion at 5:04 by email considered
 8   sufficient). Indeed, service was completed within the published office hours between 8:00 a.m.
 9   and 5:00 p.m. of the U.S. Attorney’s Office the day before that office’s closure.
10   https://www.justice.gov/usao-wdwa/contact-us) (last visited July 28, 2020). While the closure
11   of the office is understandable, it occurred after timely service of the motion and supporting
12   papers.
13             Washington’s motion and supporting materials show that it is suffering immediate harm,
14   contrary to Defendants’ misstatement. Contra Dkt. 18 at p. 4; Dkt. at pp. 8-13. OSPI, the school
15   districts, and Washington families are trying to make decisions about what will happen in a
16   matter of weeks, when schools try to return to classes, at least in some form, during the middle
17   of a global pandemic. A prompt hearing and determination on the motion for preliminary
18   injunction will provide needed guidance for those difficult decisions.
19             Finally, Defendants have had ample time to develop a coherent rationale for the Rule, as
20   the Rule is accompanied with a summary and extensive commentary. Defendants claimed to
21   have enough justification to promulgate and declare effective immediately the interim final rule,
22   and any post hoc justifications for the Rule are improper in any event.
23             Defendants have not demonstrated good cause for the relief they seek. Washington does
24   not oppose an extension to account for the time Defendants’ counsel could not work in their
25   offices. As Washington proposed to Defendants, at most, the Court should grant an extension to
26


       STATE OF WASHINGTON’S RESPONSE                    4               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       TO DEFENDANTS’ MOTION FOR                                               800 5th Avenue, Suite 2000
       EXTENSION OF TIME                                                        Seattle, WA 98104-3188
       NO. 2:20-CV-01119-BRJ                                                         (206) 464-7744
             Case 2:20-cv-01119-BJR Document 20 Filed 07/28/20 Page 5 of 5




 1   10:00 a.m. on Monday, August 3, 2020, for Defendants to file their response. This would give
 2   Defendants relief for the three days their offices were closed.
 3                                       IV.     CONCLUSION
 4          The Court should deny Defendants’ motion as they failed to demonstrate good cause.
 5          DATED this 28th day of July 2020.
 6                                                 ROBERT W. FERGUSON
                                                   Attorney General
 7

 8                                                 /s/ Paul M. Crisalli
                                                   PAUL M. CRISALLI, WSBA No. 40681
 9                                                 SPENCER W. COATES, WSBA No. 49683
                                                   JEFFREY T. SPRUNG, WSBA No. 23607
10                                                 R. JULY SIMPSON, WSBA No. 45869
                                                   Assistant Attorneys General
11                                                 paul.crisalli@atg.wa.gov
                                                   spencer.coates@atg.wa.gov
12                                                 jeff.sprung@atg.wa.gov
                                                   july.simpson@atg.wa.gov
13                                                 Attorneys for Plaintiff State of Washington
14

15

16

17

18

19

20

21

22

23

24

25

26


       STATE OF WASHINGTON’S RESPONSE                   5              ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       TO DEFENDANTS’ MOTION FOR                                             800 5th Avenue, Suite 2000
       EXTENSION OF TIME                                                      Seattle, WA 98104-3188
       NO. 2:20-CV-01119-BRJ                                                       (206) 464-7744
